          Case 2:21-mc-00069-MCE-JDP Document 10 Filed 08/31/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:21-MC-00069-MCE-JDP
12                 Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
13          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
14   CHARTER ARMS SHELTON, CT                       ALLEGING FORFEITURE
     (CHARTER 2000) PINK LADY OFF DUTY
15   REVOLVER, CAL:38, SN:16-30988,
16   WALTHER P22 CA PISTOL, CAL:22, SN:
     WA272924,
17
     PISTOL, UNKNOWN MANUFACTURER,
18   UNKNOWN TYPE, CAL: UNKNOWN,
     SN: NONE, AND
19
     F.N. (FN HERSTAL) FIVE-SEVEN
20   PISTOL, CAL: 57, SN:386313842,
21                 Defendants.
22

23          It is hereby stipulated by and between the United States of America and potential claimant Elton

24 Ward (“claimants”), by and through their respective counsel, as follows:

25          1.     On or about December 6, 2020, claimant filed a claim in the administrative forfeiture

26 proceeding with the Bureau of Alcohol, Tobacco, Firearms and Explosives with respect to the above-

27 referenced firearms (hereafter “defendant firearms”), which were seized on or about October 6, 2020.

28          2.     The Bureau of Alcohol, Tobacco, Firearms and Explosives has sent the written notice of
                                                      1
29                                                                            Stipulation and Order to Extend Time

30
           Case 2:21-mc-00069-MCE-JDP Document 10 Filed 08/31/21 Page 2 of 3



 1 intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has

 2 expired for any person to file a claim to the defendant firearms under 18 U.S.C. § 983(a)(2)(A)-(E), and

 3 no person other than claimant has filed a claim to the defendant firearms as required by law in the

 4 administrative forfeiture proceeding.

 5          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 6 forfeiture against the defendant firearms and/or to obtain an indictment alleging that the defendant

 7 firearms are subject to forfeiture within ninety days after a claim has been filed in the administrative

 8 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the
 9 parties. That deadline was March 5, 2021.

10          4.      By Stipulation and Order filed March 12, 2021, the parties stipulated to extend to April 5,

11 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant firearms and/or to obtain an indictment alleging that the defendant firearms are subject to

13 forfeiture.

14          5.      By Stipulation and Order filed April 12, 2021, the parties stipulated to extend to May 3,

15 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant firearms and/or to obtain an indictment alleging that the defendant firearms are subject to

17 forfeiture.

18          6.      By Stipulation and Order filed May 12, 2021, the parties stipulated to extend to June 2,

19 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant firearms and/or to obtain an indictment alleging that the defendant firearms are subject to

21 forfeiture.

22          7.      By Stipulation and Order filed June 4, 2021, the parties stipulated to extend to August 31,

23 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant firearms and/or to obtain an indictment alleging that the defendant firearms are subject to

25 forfeiture.

26          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

27 to September 30, 2021, the time in which the United States is required to file a civil complaint for

28 forfeiture against the defendant firearms and/or to obtain an indictment alleging that the defendant
                                                         2
29                                                                             Stipulation and Order to Extend Time

30
           Case 2:21-mc-00069-MCE-JDP Document 10 Filed 08/31/21 Page 3 of 3



 1 firearms are subject to forfeiture.

 2          9.     Accordingly, the parties agree that the deadline by which the United States shall be

 3 required to file a complaint for forfeiture against the defendant firearms and/or to obtain an indictment

 4 alleging that the defendant firearms are subject to forfeiture shall be extended to September 30, 2021.

 5 Dated: 8/26/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 6
                                                  By:    /s/ Kevin C. Khasigian
 7                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 8
 9 Dated: 8/26/2021                                      /s/ Daniel L. Olsen
                                                         DANIEL L. OLSEN
10                                                       Attorney for potential claimant
                                                         Elton Ward
11
                                                         (Signature authorized by phone)
12

13          IT IS SO ORDERED.

14

15 Dated: August 30, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
